In consolidated actions to recover damages for wrongful deaths, the plaintiffs appeal from an order of the Supreme Court, Putnam County, entered May 28, 1963, which denied their motion to vacate the settlement of the actions and to restore the actions to the Trial Term Calendar. The actions were struck from the calendar as the result of an alleged settlement. Order reversed, without costs and motion granted; the purported stipulation of settlement is vacated and the Calendar Clerk is directed to restore the actions to their former position on the calendar upon being served with a copy of the order entered hereon. Under all the -circumstances, it is our opinion that the settlement, if there were such, should be vacated, and that the actions should be restored to the calendar for further proceedings (cf. Aecarino v. Kirsch, 6 A D 2d 795; Rosen v. Grand, 6 A D 2d 799). Beldock, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.